Barnard, P. J.
The appointment of the superintendent of the insurance department by the defendant as its attorney to receive service of process never became operative. By chapter 346, Laws 1884, such application was necessary in case foreign insurance companies did business in this state. The application was preliminary to such appointment, and the application was withdrawn by the defendant before the power was filed. The plaintiffs, who were the agents and attorneys for the defendant, filed the power, and promised that the other papers would be filed. The application was registered, and it was not until after the defendant failed to pay the plaintiffs that they filed the power as stated. The power was filed December 29, 1888, and this action was commenced January 5, 1889. The power never became operative. It was conditioned upon a license from the insurance department which was never granted, and it was filed after the appearance had been refused, and for the purpose of service in this action. Ho one has been deceived thereby. The plaintiffs were the actors in the application, and knew of its inchoate character. The order setting aside the service should therefore be affirmed, with costs.
Pratt, J.
The power of attorney executed by defendant, conferring on the superintendent of insurance the right to receive process for defendant, . was placed in the hands of plaintiffs, to be used for the benefit of defendant, and to enable it, by complying with the law in that respect, to transact business in the state of Hew York. Thereafter the defendant abandoned the purpose of -transacting business in this state. The plaintiffs were presumptively aware of that fact, and the filing by them of the power of attorney in the office of the superintendent of insurance was manifestly done, not to further the interests and plans of defendant, but to enable plaintiffs to sue it in this jurisdiction. Such use of the power of attorney was unwarranted, and the plaintiffs should not be allowed to hold a service thus obtained. Order affirmed, with $10 costs and disbursements.